                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

  ANGEL IRVIN, INDIVIDUALLY                     §
  AND AS NEXT FRIEND OF                         §
  MCKAYLA IRVIN AND DAVID                       §
  IRVIN,                                        §
                                                §
                                                §
                                                §        Civil Action No: 1:17-CV 00824-SS
  v.                                            §
                                                §
                                                §
  CLIFFORD SMITH and UNITED                     §
  PARCEL SERVICE, INC.                          §

                                 NOTICE OF SETTLEMENT

TO THE HONORABLE JUDGE OF SAID COURT:

       Please be advised that the parties have settled all of the claims and controversies in this
lawsuit.

       The Parties anticipate that final dismissal documents can be filed in the next 30 days.


                                                      Respectfully,

                                                      THE CARLSON LAW FIRM, PC
                                                      100 East Central Texas Expy
                                                      Killeen, TX 76541
                                                      254-526-5688 Phone
                                                      254-526-8204 Fax

                                                      By: _/s Scott R. Crivelli__________
                                                      Scott R. Crivelli
                                                      State Bar No.: 24081713
                                                      scrivelli@carlsonattorneys.com
                                                      cc: awood@carlsonattorneys.com
                                                      cc: rkelly@carlsonattorneys.com




NOTICE OF SETTTLEMENT                                                                       PAGE 1
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 ANGEL IRVIN, INDIVIDUALLY                     §
 AND AS NEXT FRIEND OF                         §
 MCKAYLA IRVIN AND DAVID                       §
 IRVIN,                                        §
                                               §
                                               §
                                               §
 v.                                            §     CIVIL ACTION NO: 1:17-CV 00824-SS
                                               §
                                               §
 CLIFFORD SMITH and UNITED                     §
 PARCEL SERVICE, INC.                          §

                                CERTIFICATE OF SERVICE

               I hereby certify that on the 20th day of November 2018, the foregoing was served on
counsel via E-MAIL:


DONATO MINX BROWN POOL, P.C.
Attn: ALVIN D. HOUSTON and AARON POOL
apool@donatominxbrown.com
ahouston@donatominxbrown.com
cc: kcovington@donatominxbrown.com
cc: ddaniel@donatominxbrown.com
3200 Southwest Freeway, St. 2300
Houston, TX 77027
Telephone: (713) 877-1112
Facsimile: (713) 877-1138
ATTORNEYS FOR DEFENDANTS




NOTICE OF SETTTLEMENT                                                                      PAGE 2
